DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2020 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second distance” where there is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick (U.S. 2012/0249797) in view of Wilkinson (U.S. 2010/0128121) and further in view of Doh (U.S. 2017/0230633).
Regarding claim 1, Haddick teaches an apparatus for generating view images for a scene, the apparatus comprising: a memory circuit, wherein the memory circuit is 
a change processor circuit, wherein the change processor circuit is arranged to determine an orientation change measure for the observer viewing orientation (see par. 0288, 0383, teaches when a sensor detects user head or eye movement, the sensor provides an output to a processor which may determine the direction, speed, amount, and rate of the user's head or eye movement, and a processor may convert this information into a suitable data structure for further processing by the processor controlling the optical assembly (which may be the same processor), where a data structure may be one or more vector quantities, e.g., the direction of the vector may 
Haddock does not specifically teach an adapter circuit, wherein the adaptor circuit is arranged to reduce a first distance in response to the orientation change measure, wherein the first distance is a distance between the observer viewing position to the viewing region; wherein the adapter circuit is arranged to reduce the first distance by reducing the second distance, wherein the second distance is between the observer viewing position and a center position for a view circle; and the three dimensional scene data comprises an Omni Directional Stereo with depth representation of the scene.
Wilkinson teaches an adapter circuit, wherein the adaptor circuit is arranged to reduce a first distance in response to the orientation change measure, wherein the first distance is a distance between the observer viewing position to the viewing region; wherein the adapter circuit is arranged to reduce the first distance by reducing the second distance, wherein the second distance is between the observer viewing position and a center position for a view circle (see Fig. 14; par. 0092, teaches modifying image data being generated by processing reference vantage position data to modify the retrieved modifying image data as a function of the viewer's detected motion away from or towards a reference vantage position, where one example of such processing uses a distance from vantage position interpolator function and which monitors the viewer's distance from a reference vantage position (or away from a selected parameter value of the reference vantage position) and executes an appropriate processing algorithm as a function of that distance to approximate the modifying image that should exist at that 
Haddock and Wilkinson do not specifically teach the three dimensional scene data comprises an Omni Directional Stereo with depth representation of the scene.
Doh teaches the three dimensional scene data comprises an Omni Directional Stereo with depth representation of the scene (see par. 0022, 0077, teaches plurality of obtained images obtained in an actual 3D space with respect to a reference coordinate system, and teaches a depth value obtained using an omni-directional stereo camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Haddock with the limitations as taught by Wilkinson and Doh to provide for modifying image data generated by processing reference vantage position data to modify retrieved modifying image data as a function of a viewer's detected motion (see Wilkinson, par. 0092) and to provide for image generating which provide a realistic 3D image corresponding to arbitrary movement and arbitrary rotation (see Doh par. 0009).

Regarding claims 3, 16, Wilkinson teaches the adapter circuit is arranged to gradually reduce the first distance (see Fig. 14; par. 0092, teaches modifying image data being generated by processing reference vantage position data to modify the retrieved modifying image data as a function of the viewer's detected motion away from 

Regarding claims 6, 19, Haddock teaches the motion data comprises head motion tracking data (see par. 0399, teaches head movement tracking).

Regarding claims 7, 20, Haddick teaches the motion data comprises eye-pupil tracking data (see par. 0393, teaches an eye tracking facility using the corneal reflection and the center of the pupil as features to track over time).

Regarding claim 8, Haddick teaches the motion data comprises head motion tracking data (see par. 0399, teaches head movement tracking); and the motion data 

Regarding claim 12, Haddick teaches the apparatus is arranged to execute a virtual reality or augmented reality application, wherein the view images are view images for an observer of the virtual reality or augmented reality application (see par. 0007)..

Regarding claim 13, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Regarding claim 14, Haddick teaches a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method (see par. 0231).  
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick (U.S. 2012/0249797) in view of Wilkinson (U.S. 2010/0128121) and further in view of Doh (U.S. 2017/0230633) and Sullivan (U.S. 2019/0286230).
Regarding claims 2, 15, Haddock does not specifically teach the adapter circuit is arranged to reduce the first distance; and if the orientation change measure exceeds a threshold.
Wilkinson teaches the adapter circuit is arranged to reduce the first distance (see Fig. 14; par. 0092).
Haddock and Wilkinson and Doh do not specifically teach if the orientation change measure exceeds a threshold.
Sullivan teaches if the orientation change measure exceeds a threshold (see par. 0030, teaches determining that a user's orientation and position data have changed by greater than the threshold amount to warrant a change in content display orientation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Haddock with the limitations as taught by Wilkinson and Doh and Sullivan to provide for modifying image data generated by processing reference vantage position data to modify retrieved modifying image data as a function of a viewer's detected motion (see Wilkinson, par. 0092) and to provide for determining if the eye gaze plane, reference zone, body part, or a combination thereof, has changed position or orientation by greater than a threshold amount (see Sullivan par. 0029).

Allowable Subject Matter
Claims 4, 5, 9-11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483